Appeal by the defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered March 14, 1984, convicting him of robbery in the first degree, robbery in the second degree, and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People clearly established a prima facie case of robbery in the first degree against the defendant. The trial court therefore properly denied the defendant’s motion to dismiss, *745inter alia, that count of the indictment (see, CPL 290.10 [1]). Further, the court’s pretrial Sandoval ruling, permitting the prosecutor to cross-examine the defendant with respect to a prior robbery charge resulting in his conviction of attempted robbery in the second degree, did not constitute an abuse of discretion, particularly inasmuch as the court precluded inquiry as to a number of other prior robbery and burglary charges against the defendant (see, People v Gonzalez, 111 AD2d 870, revd on other grounds 68 NY2d 424). Finally, we perceive no basis to disturb the determination of the court, inter alia, sentencing the defendant as a second violent felony offender, to 12 Vi to 25 years’ imprisonment for the conviction of robbery in the first degree.
We have examined the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Lawrence, Fiber and Spatt, JJ., concur.